Citation Nr: 1215664	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-26 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left shoulder disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for right shoulder disability.

4.  Entitlement to service connection for right hip disability.

5.  Entitlement to service connection for disability of the eye, manifested by vision loss and glaucoma.

6.  Entitlement to service connection for skin disability.

7.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.

8.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  An August 2007 rating decision determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for left shoulder disability, and denied entitlement to service connection for right shoulder disability, right hip disability, vision disability, and skin disability.  A notice of disagreement was filed in March 2008, a statement of the case was issued in 2008, and a substantive appeal was received in August 2008.  A February 2009 rating decision denied entitlement to an increased rating for PTSD and denied entitlement to a TDIU.  A notice of disagreement was filed in March 2009, a statement of the case was issued in July 2009, and a substantive appeal was received in August 2009.  A September 2009 rating decision denied entitlement to service connection for hypertension.  A notice of disagreement was filed in January 2010, a statement of the case was issued in May 2011, and a substantive appeal was received in May 2011.  The Veteran testified at a Board hearing in March 2012; the transcript is of record.

The issues of entitlement to service connection for left shoulder disability, right shoulder disability, right hip disability, vision disability, skin disability, and hypertension, entitlement to an increased rating for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In a January 1993 rating decision, the RO denied entitlement to left shoulder disability; the Veteran did not file a notice of disagreement.  

2.  Additional evidence received since the RO's January 1993 decision, which denied entitlement to service connection for left shoulder disability is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.

3.  In a June 2008 decision, the Board denied entitlement to service connection for hypertension; the Veteran did not file a notice of appeal.

4.  Additional evidence received since the Board's June 2008 decision, which denied entitlement to service connection for hypertension is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The January 1993 RO decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's January 1993 decision, and the claim of service connection for left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The June 2008 Board decision is final.  38 U.S.C.A. § 7104 (West 2002).

4.  New and material evidence has been received since the Board's June 2008 decision, and the claim of service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The Veteran is seeking to reopen previously denied service connection claims.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New & Material Evidence

Generally, an unappealed Board denial is final under 38 U.S.C.A. § 7104 and an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Left shoulder disability

In August 1992, the Veteran filed a claim of service connection for left shoulder disability.  The only evidence of record were service treatment records which are negative for complaints of or a diagnosis of left shoulder disability.  

In a January 1993 rating decision, the RO denied entitlement to service connection for left shoulder disability.  The rating decision was issued to the Veteran in February 1993.  The Veteran did not file a notice of disagreement, thus the RO's decision is final.  38 U.S.C.A. § 7105.

In January 2007, the Veteran filed a claim to reopen entitlement to service connection for left shoulder disability.  In an August 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  The following appeal ensued.  

In support of his claim to reopen, VA outpatient treatment records have been associated with the claims folder which reflect a diagnosed left shoulder disability.  A January 2009 VA outpatient treatment record reflects that the Veteran underwent a left shoulder arthroscopy which included a biceps tenotomy, subacromial decompression, and distal clavicle resection.  The prior medical history reflects that the tear was obtained traumatically in 1968.  At the Board hearing, the Veteran testified that he injured his left shoulder when he fell at an ammunition dump.  This new evidence is material and it relates to an unestablished fact necessary to substantiate the merits of the claim - a diagnosis.  The Veteran's testimony also constitutes new and material evidence as it contains assertions as to how he injured his shoulder in service.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for left shoulder disability is reopened.  38 U.S.C.A. § 5108.  

Hypertension

In August 2006, the Veteran filed a claim of service connection for hypertension, which was denied in a December 2006 rating decision.  The Veteran filed a timely appeal to the Board.  

The evidence of record consisted of negative service treatment records, and a showing of elevated blood pressure in September 1993 (138/84) and November 2005 (162/105).  In a June 2008 decision, the Board concluded that the evidence did not establish a nexus between the Veteran's hypertension and active military service.  The Board's decision is final.  38 U.S.C.A. § 7104.

Thereafter, the Veteran asserted that his hypertension is due to his service-connected PTSD.  The Board notes that the June 2008 Board decision only addressed entitlement to service connection on a direct basis; however, a new etiological theory does not constitute a new claim.  See Velez v. Shinseki, 23 Vet. App. 199, 206 (2009) (The Board is required to consider all issues raised either by the claimant or by the evidence of record.); see also Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  

Service connection was established for PTSD in a May 2007 rating decision, rated 50 percent disabling, effective August 16, 2006.  VA outpatient treatment records reflect continued treatment for hypertension and PTSD.  At the Board hearing, the Veteran testified that when he experiences PTSD symptoms, his blood pressure rises.  It was not clear whether the Veteran had actually tested his blood pressure during any episodes, but in light of his assertions and continued treatment for PTSD and hypertension, the Board has determined that such evidence is material and relates to an unestablished fact necessary to reopen the merits of the claim - a relationship to a service-connected disability.  Again, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for hypertension is reopened.  38 U.S.C.A. § 5108.  

CONTINUED ON NEXT PAGE...


ORDER

New and material evidence having been submitted, the claims of entitlement to service connection for left shoulder disability and hypertension are reopened.  To this extent, the appeal is allowed.


REMAND

Left shoulder, right shoulder, right hip disabilities

The Veteran asserts that he has shoulder disabilities and a right hip disability due to a fall that occurred during his period of active service.  Service treatment records do not reflect any complaints or diagnoses related to the shoulders or hip.  On separation examination in August 1969, the musculoskeletal system was evaluated as normal.  In the Report of Medial History, the Veteran denied having or having had arthritis, rheumatism, bone, joint or other deformity.  When filing for compensation in August 1992, he only mentioned left shoulder problems.  

VA outpatient treatment records reflect treatment for shoulder disabilities and right hip disability.  

A November 2003 VA outpatient treatment record reflects mild right hip osteoarthritis; the Veteran denied any right hip trauma.  In September 2009, the Veteran underwent a right total hip replacement.  

An October 2008 VA outpatient treatment record reflects the Veteran's report that he fell during service, and the examiner's assessment was painful left shoulder - probably post traumatic degenerative joint disease.  A January 2009 VA outpatient treatment record reflects that the Veteran underwent a left shoulder arthroscopy which included a biceps tenotomy, subacromial decompression, and distal clavicle resection.  

A May 2010 VA outpatient treatment record reflects complaints of pain in the right shoulder since a fall in service.  Decreased active range of motion was objectively shown.  

In light of the Veteran's lay assertions and the post-service findings and complaints of left shoulder, right shoulder, and right hip disabilities, the Veteran should be afforded a VA examination to assess the nature and etiology of these claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Vision/eye

The Veteran asserts that he has vision problems and glaucoma due to a head injury sustained during an in-service fall.  Service treatment records do not reflect any complaints or diagnoses related to the head or eyes.  On separation examination in August 1969, eyes were evaluated as normal.  Uncorrected visual acuity was 20/20 bilaterally. In the Report of Medial History, the Veteran denied having or having eye trouble.  When filing for compensation in August 1992, he only mentioned left shoulder problems.  

For purposes of entitlement to compensation, the law provides that refractive errors of the eyes are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

An April 2002 VA outpatient treatment record reflects that the Veteran denied a history of trauma to the eyes.  Glaucoma is reflected.  A December 2003 VA outpatient treatment record reflects presbyopia.  A May 2011 VA outpatient treatment record reflects 'traumatic glaucoma.'  

In light of the Veteran's lay assertions of a superimposed in-service injury to the eye and the post-service findings related to the eyes, the Veteran should be afforded a VA examination to assess the nature and etiology of whether the Veteran's eye disabilities are due to a superimposed disease or injury.  Id.

Skin

The Veteran asserts that he has had a skin disability since service that is due to his service, to include exposure to herbicides.  Service treatment records do not reflect any complaints or diagnoses related to the skin.  On separation examination in August 1969, the skin, lymphatics were evaluated as normal.  In the Report of Medial History, the Veteran denied having or having skin diseases.  When filing for compensation in August 1992, he only mentioned left shoulder problems.  

The Veteran's service personnel records reflect that he served in Vietnam during his period of honorable service during the applicable time period, and thus he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  VA outpatient treatment records reflect that the Veteran has been prescribed hydrocortisone cream; however, a specific disability is not reflected in the records.  In light of the Veteran's assertions, he should be afforded a VA examination to assess the nature and etiology of any skin disability.  Id.  

Hypertension

As detailed hereinabove, the Veteran asserts that his hypertension is due to his service-connected PTSD.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In September 2009, the Veteran underwent a VA examination to assess the etiology of his hypertension.  The examiner opined that the Veteran's hypertension is not related to his PTSD.  The examiner explained that there are no consistent studies that show persistent hypertension related to anxiety disorder such as PTSD.  The examiner stated that the disorders can cause labile blood pressure readings but usually do not cause sustained hypertension and therefore the examiner opined that hypertension is not related to PTSD.  Such opinion, however, fails to address whether the Veteran's hypertension is aggravated by his PTSD.

In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the Court held that the term "disability" as used in 38 U.S.C.A. § 1110 refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated.  The Court went on to state that "[P]ursuant to § 1110 and § 3.310(a), when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Id.  

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.  

Remand is necessary to obtain an addendum medical opinion regarding aggravation.  

PTSD

In January 2009, the Veteran underwent a VA examination to assess the severity of his PTSD.  At the Board hearing, the Veteran testified that he suffers from flashbacks, problems sleeping, and socializing.  In light of the Veteran's assertions and continued VA outpatient treatment, and the fact that the VA examination was conducted over three years prior, the Board has determined that the Veteran should be afforded another VA examination to assess the current nature and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, while on remand, updated VA treatment records should be obtained from the VA Medical Center (VAMC) in Little Rock, for the period February 18, 2012, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

TDIU

In light of the necessity to further develop the service connection issues, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined, as a decision on the merits of the service connection claims could directly impact whether the Veteran is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(a).  The RO should reconsider the TDIU claim after development and reconsideration of the service connection claims.

Accordingly, the case is REMANDED for the following actions:

1.  Updated VA treatment records from the Little Rock VAMC from February 18, 2012, should be associated with the claims folder.

2.  The Veteran should be scheduled for a VA examination with a physician to ascertain the nature and etiology of any current left shoulder disability, right shoulder disability, and right hip disability.  It is imperative that the claims folder, to include service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays or MRIs, should be accomplished, and all special test and clinical findings should be clearly reported.  

For any left shoulder disability, right shoulder disability, and/or right hip disability found, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it had its clinical onset in service or is otherwise related to service.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  Consideration should be given to the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  For purposes of this examination, any claim by the Veteran that pertinent disability had its onset in service and continued since that time is not considered credible.   

3.  The Veteran should be scheduled for a VA ophthalmology examination to ascertain the nature and etiology of the claimed eye disability.  It is imperative that the claims folder, to include all service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

For any acquired eye disability found (refractive error is not a disability for VA compensation purposes), the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it had its clinical onset in service or is otherwise related to service.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  Consideration should be given to the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  For purposes of this examination, any claim by the Veteran that pertinent disability had its onset in service and continued since that time is not considered credible.   
 
4.  The Veteran should be scheduled for a VA dermatological examination to ascertain the nature and etiology of any current skin disability.  It is imperative that the claims folder, to include service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

For any skin disability found, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it had its clinical onset in service or is otherwise related to service (including his presumed exposure to herbicides in service.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  Consideration should be given to the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  For purposes of this examination, any claim by the Veteran that pertinent disability had its onset in service and continued since that time is not considered credible.   

5.  Refer the claims folder and a copy of this Remand to the September 2009 VA examiner for an addendum to his report to resolve whether the Veteran's hypertension has undergone a permanent, measurable increase in its severity due to the Veteran's service-connected PTSD, and if so, what is the baseline level of disability and the permanent, measurable degree of hypertension due to service-connected PTSD?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the September 2009 VA examiner is unavailable, please refer the case to another physician for the requested opinion, and another VA examination should be schedule if deemed necessary for the physician to offer an opinion.  

6.  AFTER all outstanding treatment records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should be asked to comment on the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided.  

The examiner should provide an opinion concerning the impact of the Veteran's service-connected PTSD on the Veteran's ability to work.  If need be, further testing should be accomplished.  The examiner should provide supporting rationale for this opinion.

7.  After completion of the above, the Veteran's service connection claims, increased rating claim, and TDIU claim should be readjudicated based on the entirety of the evidence.  If any of the benefits sought are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


